              Case 1:19-cr-00034-TC Document 1 Filed 03/20/19 Page 1 of 3




  JOHN W. HUBER, United States Attorney (#7226)
. RUTH HACKFORD-PEER, Assistant United States Attorney (#15049)
  TYLER MURAY, Assistant United States Attorney (#10308)
  Attorneys for the United States of America                                     !)   NAH 20 P 2: O3
  111 South Main Street, Ste. 1800 • Salt Lake City, Utah 84111
  Telephone: (801) 524-5682
                                                                                      '   : :   r   ,,- ..




                         IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, NORTHERN DIVISION


 UNITED STATES OF AMERICA,                                     FELONY INFORMATION

                       Plaintiff,                      Vio. Count 1: 18 U.S.C. § 1505
                                                       (Obstruction)
        vs.
                                                        Case: 1: 19-cr-00034
 JUSTIN HAMILTON,                                       Assigned To: Campbell, Tena
                                                        Assign. Date : 3/20/2019
                       Defendant.                       Description: USA v. Hamilton


        The United States Attorney alleges that at all times relevant to this Felony Information:


                                           Countl
                                       18 u.s.c. § 1505
                (Obstruction of Proceedings Before Departments and Agencies)

         1.     JUSTIN HAMILTON "HAMILTON" was a resident of Cache County, in the

 District of Utah.

        2.      At all relevant times, HAMILTON was the co-owner of Cafe Sabor locations in

 Bear Lake, Utah, Layton, Utah, and Logan, Utah.

        3.      At all relevant times, the United States Department of Labor ("DOL'') was an

 independent agency of the United States. The DOL's Wage and Hour Division ("WHD") is

 responsible for enforcing federal labor laws including minimum wage, overtime pay, and record

 keeping under the Fair Labor Standards Act ("FLSA").
            Case 1:19-cr-00034-TC Document 1 Filed 03/20/19 Page 2 of 3




       4.      On or about October 2016, The DOL WHD, Salt Lake City District Office, began

an investigation of Cafe Sabor in Bear Lake, Utah. The investigation uncovered wage and hour

violations that appeared to be systemic and the WHD investigated two other Cafe Sabor locations

in Layton, Utah and Logan, Utah.

       5.      The WHD investigations revealed minimum wage, overtime, and other violations

ofFLSA.

       6.      On or about February 8, 2017, HAMILTON agreed, in a written Settlement

Agreement, to pay all of the back wages, equaling $125,715.70 on or before July 31, 2017.

       7.      The Settlement Agreement stated in relevant part that "The employers will not in

any way directly or indirectly demand, require or accept any of the back wages from any of the

employees listed ... The employers understand that violation of this paragraph may subject the

employers to legal action."

       8.      Between about September 1, 2017 and September 11, 2017, HAMILTON sent

seven e-mails to the DOL WHD, Salt lake City District Office, and documents claiming to be proof

of payment to the workers. These e-mails contained copies of checks made payable to the workers

owed back wages and traveled over interstate wire to Colorado from Utah.

       9.      WHD attempted to verify that the Cafe Sabor employees had been paid their back

wages. The verification revealed that some employees were not paid and that the canceled checks

used as proof of payment had been forged.

                                   JUSTIN HAMILTON,

Identified herein, did corruptly influence, obstruct and impede, and endeavored to influence,

obstruct and impede the due and proper administration of the law under which a pending


                                            Page 2 of3
            Case 1:19-cr-00034-TC Document 1 Filed 03/20/19 Page 3 of 3



proceeding, the DOL WHD investigation into Cafe Sabor identified above, by submitting forged

and altered checks to the DOL WHD purporting to show compliance with the DOL WHD

Settlement Agreement. All in violation of Title 18, United States Code, Section 1505.

       Dated this l'{l-th day of March, 2019
                t-Dt\t\
                                               JOHN W. HUBER
                                               United States Attorney



                                               ~~;~~~
                                               Assistant United States Attorneys




                                               Page 3 of3
